Citation Nr: 9909700	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Mark L. Bellamy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 29, 1968, to 
November 26, 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for the residuals of a low 
back injury.  In a decision dated in June 1998, the Board 
affirmed the RO's denial.  Subsequently, the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeal) (the Court).  During the pendency of that 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In November 1998, the veteran's attorney filed a Joint Motion 
for Remand to the Board and to Stay Further Proceedings for 
the application of the regulatory definition of new and 
material evidence.  By Order entered November 16, 1998, the 
Court vacated the Board's June 1998 decision, and remanded 
the case pursuant to 38 U.S.C.A. § 7252(a).  [redacted]).


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  The Board is aware that the 
now-current standard for the submission of new and material 
evidence was not in effect at the time of the original 
decision in this instance.  Nevertheless, due process 
requires that the case be remanded for consideration and 
readjudication under the guidance provided in Hodge in view 
of the arguments of the appellant's representative.  

After the case was referred from the Court to the Board, the 
attorney was provided with an opportunity to submit 
additional argument and evidence as desired.  The response 
was that the RO should consider, under the new standard, some 
lay statements that are on file.

The veteran's attorney has also referenced a September 1998 
brief filed with the Court, of which he and the veteran 
desired consideration by the RO.  They did not, however, 
forward a copy of such document for consideration, and it is 
not otherwise part of the record before the Board.  As part 
of this remand, they will be afforded the opportunity to 
submit such brief or briefs and/or other argument as desired.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran's 
attorney and inform them that they are 
free to submit additional evidence and 
argument as desired.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Specifically, they should be invited to 
submit a copy of any brief to the Court 
of which they desire consideration.  This 
document, if obtained, should be 
associated with the claims file.  The RO 
should allow a reasonable time, say 60 
days, for the submission of such brief 
and additional evidence, unless need for 
more time is shown or requested by the 
appellant or his representative.

2.  Thereafter, and upon the RO's receipt 
of the veteran's September 1998 brief to 
the Court as described above, the passing 
or the 60 days, or an indication from the 
appellant and his representative that 
there is nothing more to submit, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for the 
residuals of a low back injury with 
reference to the current standard for the 
submission of new and material evidence 
as outlined in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and 38 C.F.R. 
§ 3.156 (1998).  In the event the 
benefits sought are not granted, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


